             Case 20-11218-MFW   Doc 1240-2    Filed 09/09/20   Page 1 of 6




                                     EXHIBIT 2

                                 Proof of Claim Form




RLF1 23869094V.3
 United States Bankruptcy Court, DistrictDoc
                 Case 20-11218-MFW        of Delaware
                                             1240-2 Filed 09/09/20                                                                  Page 2 of 6
  Fill in this information to identify the case (Select only one Debtor per claim form):

   The Hertz Corporation                   Dollar Rent A Car, Inc.                 Hertz Car Sales LLC                  Thrifty Car Sales, Inc.
    (Case No. 20-11218)                      (Case No. 20-11226)                      (Case No. 20-11234)                   (Case No. 20-11242)
                                                                                                                          
   Hertz Global Holdings, Inc.             Dollar Thrifty Automotive Group         DTG Supply, LLC                      Hertz Technologies, Inc.
    (Case No. 20-11219)                    . Canada Inc. (Case No. 20-11227)          (Case No. 20-11235)                   (Case No. 20-11243)
   Thrifty Rent-A-Car System, LLC          Donlen Corporation                      Hertz Global Services                TRAC Asia Pacific, Inc.
    (Case No. 20-11220)                      (Case No. 20-11228)                      Corporation (Case No. 20-11236)       (Case No. 20-11244)
                                                                                                                          
   Thrifty, LLC                            Donlen FSHCO Company                    Hertz Local Edition Corp.            Hertz Transporting, Inc.
    (Case No. 20-11221)                      (Case No. 20-11229)                      (Case No. 20-11237)                   (Case No. 20-11245)
                                                                                                                          
   Dollar Thrifty Automotive Group,        Hertz Canada Limited                    Hertz Local Edition Transporting,    Rental Car Group Company, LLC
    Inc. (Case No. 20-11222)                 (Case No. 20-11230)                      Inc. (Case No. 20-11238)              (Case No. 20-11246)
                                                                                                                          
   Firefly Rent A Car LLC                  Donlen Mobility Solutions, Inc.         Donlen Fleet Leasing Ltd.            Rental Car Intermediate Holdings, LLC
    (Case No. 20-11223)                      (Case No. 20-11231)                      (Case No. 20-11239)                   (Case No. 20-11247)

   CMGC Canada Acquisition ULC             DTG Canada Corp.                        Hertz System, Inc.
    (Case No. 20-11224)                      (Case No. 20-11232)                      (Case No. 20-11240)

   Hertz Aircraft, LLC                     DTG Operations, Inc.                    Smartz Vehicle Rental Corporation
    (Case No. 20-11225)                      (Case No. 20-11233)                      (Case No. 20-11241)


 Modified Form 410
 Proof of Claim                                                                                                                                                              04/19

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense (other than a claim entitled to priority under 11 U.S.C. § 503(b)(9)). Make such a
 request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


 Part 1:      Identify the Claim

1. Who is the current
   creditor?
                                       Name of the current creditor (the person or entity to be paid for this claim)

                                       Other names the creditor used with the debtor

2. Has this claim been
   acquired from
                                             No
   someone else?                             Yes. From whom?

3. Where should notices                Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                             different)
   creditor be sent?
    Federal Rule of                    Name                                                                        Name
    Bankruptcy Procedure
    (FRBP) 2002(g)
                                       Number           Street                                                     Number          Street


                                       City                                State                  ZIP Code         City                                State                 ZIP Code

                                       Contact phone                                                               Contact phone

                                       Contact email                                                               Contact email




4. Does this claim amend                     No
   one already filed?                        Yes. Claim number on court claims registry (if known)                                            Filed on
                                                                                                                                                               MM   / DD   / YYYY



5. Do you know if anyone                     No
   else has filed a proof                    Yes. Who made the earlier filing?
   of claim for this claim?


                                                                                   Proof of Claim
                                 Case 20-11218-MFW                  Doc 1240-2             Filed 09/09/20            Page 3 of 6

   Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number          No
    you use to identify the        Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:
    debtor?



7. How much is the claim?           $                                       . Does this amount include interest or other charges?
                                                                                 No
                                                                                 Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the       Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
    claim?
                                  Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                  Limit disclosing information that is entitled to privacy, such as health care information.




9. Is all or part of the claim     No
     secured?                      Yes. The claim is secured by a lien on property.
                                            Nature of property:
                                               Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                               Motor vehicle
                                               Other. Describe:



                                            Basis for perfection:
                                            Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                            example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                            been filed or recorded.)

                                            Value of property:                            $


                                            Amount of the claim that is secured:          $


                                            Amount of the claim that is unsecured: $                               (The sum of the secured and unsecured
                                                                                                                   amounts should match the amount in line 7.)


                                            Amount necessary to cure any default as of the date of the petition:               $



                                            Annual Interest Rate (when case was filed)              %
                                               Fixed
                                               Variable


10. Is this claim based on a       No
    lease?
                                   Yes. Amount necessary to cure any default as of the date of the petition.                  $


11. Is this claim subject to a     No
    right of setoff?
                                   Yes. Identify the property:




   Modified Official Form 410                                           Proof of Claim                                                         page 2
                              Case 20-11218-MFW                          Doc 1240-2               Filed 09/09/20                Page 4 of 6


12. Is all or part of the claim     No
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check one:                                                                                                 Amount entitled to priority

   A claim may be partly                     Domestic support obligations (including alimony and child support) under
   priority and partly                        11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                $
   nonpriority. For example,
   in some categories, the                   Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                            $
   entitled to priority.
                                             Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                     $
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                 $

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                     $

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(             ) that applies.                          $

                                          * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

13. Is all or part of the          No
    claim entitled to
    administrative priority        Yes. Indicate the amount of your claim arising from the value of any goods received                             $ ____________________
    pursuant to                           by the Debtor within 20 days before the date of commencement of the above case, in
    11 U.S.C. § 503(b)(9)?                which the goods have been sold to the Debtor in the ordinary course of such
                                          Debtor’s business. Attach documentation supporting such claim.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                       I am the creditor.
 FRBP 9011(b).                           I am the creditor’s attorney or authorized agent.
 If you file this claim                  I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP                    I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 5005(a)(2) authorizes courts
 to establish local rules         I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
 specifying what a signature      amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 is.
                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 A person who files a             and correct.
 fraudulent claim could be
 fined up to $500,000,            I declare under penalty of perjury that the foregoing is true and correct.
 imprisoned for up to 5
 years, or both.                  Executed on date                     _______ (mm/dd/yyyy)
 18 U.S.C. §§ 152, 157, and
 3571.


                                          Signature
                                  Print the name of the person who is completing and signing this claim:


                                  Name
                                                          First name                           Middle name                            Last name

                                  Title

                                  Company
                                                          Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address
                                                          Number            Street


                                                          City                                                         State          ZIP Code

                                  Contact phone                                                                        Email




 Modified Official Form 410                                                  Proof of Claim                                                                  page 3
                         Case 20-11218-MFW                  Doc 1240-2     Filed 09/09/20         Page 5 of 6




Modified Form 410
Instructions for Proof of Claim
United States Bankruptcy Court                                                                                                  12/15


These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors
do not file voluntarily, exceptions to these general rules may apply. You should consider obtaining the advice of an attorney,
especially if you are unfamiliar with the bankruptcy process and privacy regulations.


  A person who files a fraudulent claim could be fined up
  to $500,000, imprisoned for up to 5 years, or both.
  18 U.S.C. §§ 152, 157 and 3571.




How to fill out this form                                                 A Proof of Claim form and any attached documents
                                                                            must show only the last 4 digits of any social security
 Fill in all of the information about the claim as of the                  number, individual’s tax identification number, or
   date the case was filed.                                                 financial account number, and only the year of any
                                                                            person’s date of birth. See Bankruptcy Rule 9037.
 Fill in the caption at the top of the form.
                                                                          For a minor child, fill in only the child’s initials and the
 If the claim has been acquired from someone else,
                                                                            full name and address of the child’s parent or
   then state the identity of the last party who owned the                  guardian. For example, write A.B., a minor child (John
   claim or was the holder of the claim and who transferred                 Doe, parent, 123 Main St., City, State). See Bankruptcy
   it to you before the initial claim was filed.                            Rule 9037.


 Attach any supporting documents to this form.
   Attach redacted copies of any documents that show that the            Confirmation that the claim has been filed
   debt exists, a lien secures the debt, or both. (See the
   definition of redaction on the next page.)                            To receive confirmation that the claim has been filed, enclose a
                                                                         stamped self-addressed envelope and a copy of this form. You
   Also attach redacted copies of any documents that show                may view a list of filed claims in this case by visiting the
   perfection of any security interest or any assignments or             Claims and Noticing Agent's website at
   transfers of the debt. In addition to the documents, a                https://restructuring.primeclerk.com/hertz/.
   summary may be added. Federal Rule of Bankruptcy
   Procedure (called “Bankruptcy Rule”) 3001(c) and (d).
                                                                         Understand the terms used in this form
 Do not attach original documents because                               Administrative expense: Generally, an expense that arises
   attachments may be destroyed after scanning.                          after a bankruptcy case is filed in connection with operating,
                                                                         liquidating, or distributing the bankruptcy estate.
 If the claim is based on delivering health care goods                  11 U.S.C. § 503.
   or services, do not disclose confidential health care
   information. Leave out or redact confidential
                                                                         Claim: A creditor’s right to receive payment for a debt that
   information both in the claim and in the attached
                                                                         the debtor owed on the date the debtor filed for bankruptcy.
   documents.
                                                                         11 U.S.C. §101 (5). A claim may be secured or unsecured.
                         Case 20-11218-MFW                  Doc 1240-2     Filed 09/09/20           Page 6 of 6

Claim Pursuant to 11 U.S.C. §503(b)(9): A claim arising                  Secured claim under 11 U.S.C. §506(a): A claim backed
from the value of any goods received by the Debtor within 20             by a lien on particular property of the debtor. A claim is secured
days before the date of commencement of the above case, in               to the extent that a creditor has the right to be paid from the
which the goods have been sold to the Debtor in the ordinary             property before other creditors are paid. The amount of a secured
course of the Debtor's business. Attach documentation                    claim usually cannot be more than the value of the particular
supporting such claim.                                                   property on which the creditor has a lien. Any amount owed to a
                                                                         creditor that is more than the value of the property normally may
                                                                         be an unsecured claim. But exceptions exist; for example, see 11
Claimants filing claims under section 503(b)(9) of the
                                                                         U.S.C. § 1322(b) and the final sentence of 1325(a).
Bankruptcy Code must also include a supplemental statement or
attach documentation to the Proof of Claim specifying (i) the            Examples of liens on property include a mortgage on real estate
value of the goods delivered to and received by the Debtors in           or a security interest in a car. A lien may be voluntarily granted
the twenty (20) days prior to the Petition Date; (ii) the particular     by a debtor or may be obtained through a court proceeding. In
invoices for which the 503(b)(9) claim is being asserted; and (iii)      some states, a court judgment may be a lien.
any reclamation demand made to the Debtors under section
546(c) of the Bankruptcy Code (if applicable).
                                                                         Setoff: Occurs when a creditor pays itself with money
                                                                         belonging to the debtor that it is holding, or by canceling a debt it
Creditor: A person, corporation, or other entity to whom a               owes to the debtor.
debtor owes a debt that was incurred on or before the date the
debtor filed for bankruptcy. 11 U.S.C. §101 (10).
                                                                         Unsecured claim: A claim that does not meet the
                                                                         requirements of a secured claim. A claim may be unsecured in
Debtor: A person, corporation, or other entity who is in                 part to the extent that the amount of the claim is more than the
bankruptcy. Use the debtor’s name and case number as shown in            value of the property on which a creditor has a lien.
the bankruptcy notice you received. 11 U.S.C. § 101 (13).


Evidence of perfection: Evidence of perfection of a security             Offers to purchase a claim
interest may include documents showing that a security interest
                                                                         Certain entities purchase claims for an amount that is less than the
has been filed or recorded, such as a mortgage, lien, certificate of
                                                                         face value of the claims. These entities may contact creditors
title, or financing statement.
                                                                         offering to purchase their claims. Some written communications
                                                                         from these entities may easily be confused with official court
Information that is entitled to privacy: A Proof of Claim                documentation or communications from the debtor. These
form and any attached documents must show only the last 4                entities do not represent the bankruptcy court, the bankruptcy
digits of any social security number, an individual’s tax                trustee, or the debtor. A creditor has no obligation to sell its
identification number, or a financial account number, only the           claim. However, if a creditor decides to sell its claim, any transfer
initials of a minor’s name, and only the year of any person’s date       of that claim is subject to Bankruptcy Rule 3001(e), any
of birth. If a claim is based on delivering health care goods or         provisions of the Bankruptcy Code (11 U.S.C. § 101 et seq.) that
services, limit the disclosure of the goods or services to avoid         apply, and any orders of the bankruptcy court that apply.
embarrassment or disclosure of confidential health care
information. You may later be required to give more information
if the trustee or someone else in interest objects to the claim.         Please send completed Proof(s) of Claim to:
                                                                         If by first class mail:
Priority claim: A claim within a category of unsecured claims            The Hertz Corporation Claims Processing Center
that is entitled to priority under 11 U.S.C. §507(a). These claims       c/o Prime Clerk LLC
are paid from the available money or                                     Grand Central Station, PO Box 4850
property in a bankruptcy case before other unsecured                     New York, NY 10163-4850
claims are paid. Common priority unsecured claims
include alimony, child support, taxes, and certain unpaid wages.         If by hand delivery, or overnight courier:
                                                                         The Hertz Corporation Claims Processing Center
Proof of claim: A form that shows the amount of debt the                 c/o Prime Clerk LLC
debtor owed to a creditor on the date of the bankruptcy filing.          850 3rd Avenue, Suite 412
The form must be filed in the district where the case is pending.        Brooklyn, NY 11232

                                                                         You may also file your claim electronically at
Redaction of information: Masking, editing out, or deleting              https://restructuring.primeclerk.com/hertz/EPOC-Index.
certain information to protect privacy. Filers must redact or leave
out information entitled to privacy on the Proof of Claim form
and any attached documents.
                                                                       Do not file these instructions with your form
